DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-11) in the reply filed on 11/21/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes “a sensor configured to detect one of a presence of a truck, an absence of a truck, and a windrow.”  While the language on its face is not unclear, it does not make sense in the context of the dependent claims.  It is not clear if the sensor need only be able to detect one of these things or all of them, and furthermore “the windrow” is listed separately without terms like “presence” or “absence” but dependent claims treat it as if those terms are used in conjunction with both truck and windrow.  For the purpose of examination, the ability to sense only one of the criteria is considered necessary.
Each of claims 3-7 includes a condition where the sensor detects either the presence or lack or presence of a truck or a windrow, but these conditions do not directly align with the language used to describe the sensor in claim 1.  Furthermore, as drafted claim 1 does not require the ability to sense all of the claimed conditions, thus when a different condition is sensed than that recited in the claims the claims in question become optional (as claim 1, nor the incident claim, actually requires the ability to sense the condition recited).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,932,092 to Minich.
Regarding claim 1 Minich discloses a material transfer vehicle comprising: a sensor (col. 16 lines 40-45) configured to detect one of a presence of a truck, an absence of a truck, and a windrow; an electronic control module (col. 16 lines 40-45) configured to receive a signal from the sensor; and a feeder (col. 16 lines 35-38) configured to receive asphalt from one of the truck and the windrow, the feeder having a material transfer element configured to move asphalt.
Regarding claims 3-7, as discussed above each of these claims is optional in that claim 1 does not actually require sensing the conditions recited in order to trigger the respective action.   

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,505,567 to Swearingen.
Regarding claim 1 Swearingen discloses a material transfer vehicle comprising: a sensor (col. 7 lines 44-48) configured to detect one of a presence of a truck, an absence of a truck, and a windrow; an electronic control module (col. 7 lines 44-48) configured to receive a signal from the sensor; and a feeder (26) configured to receive asphalt from one of the truck and the windrow, the feeder having a material transfer element configured to move asphalt.
Regarding claim 2 Swearingen discloses the ECM is configured to control the feeder based on the received signal (col. 7 lines 44-48).
Regarding claims 3-7, as discussed above each of these claims is optional in that claim 1 does not actually require sensing the conditions recited in order to trigger the respective action.   
Regarding claim 8 Swearingen discloses the material transfer element is actuated by one of an electric motor and a hydraulic motor (col. 6 lines 45-53).
Regarding claim 9 Swearingen discloses the material transfer element is a chain (26, drag slat conveyor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minich in view of Applicants Admitted Prior Art (APA).
Minich does not specifically disclose the material transfer element is actuated by one of an electric motor and a hydraulic motor, the material transfer element is a chain, the material transfer element is a belt and the material transfer element is an auger.
That said APA teaches that these features known and used in MTVs (paras 00112-14 and 0022-0025).
As such it would have been obvious to one of ordinary skill in the art at the time of the Applicants’ filing to have modified Minich to include the material transfer element is actuated by one of an electric motor and a hydraulic motor, the material transfer element is a chain, the material transfer element is a belt and the material transfer element is an auger, as taught by APA, because these features are well known and widely used in the art and would be used for their intended purpose to yield predictable results.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swearingen in view of Applicants Admitted Prior Art (APA).
Swearingen does not specifically disclose the material transfer element is a belt and the material transfer element is an auger.
That said APA teaches that these features known and used in MTVs (paras 00112-14 and 0022-0025).
As such it would have been obvious to one of ordinary skill in the art at the time of the Applicants’ filing to have modified Swearingen to include, the material transfer element is a belt and the material transfer element is an auger, as taught by APA, because these features are well known and widely used in the art and would be used for their intended purpose to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional prior art cited shows other MTVs and means for refilling them and feeding material through them as well a controlling various aspects of the process based on sensed characteristics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/           Primary Examiner, Art Unit 3652